Order entered January 7, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01577-CV

       IN THE INTEREST OF J.A.S.C., J.A.L.C., N.D.C, AND G.S.C., CHILDREN

                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-12-08960-T

                                              ORDER
       This is an appeal from a decree terminating appellant Father’s parental rights to four of

his children and appointing the Dallas County Child Protective Services Unit of the Texas

Department of Family and Protective Services (“CPS”) permanent managing conservator of the

children. On January 3, 2014, Father, proceeding pro se, filed a motion for extension of time to

file his brief, seeking an additional thirty days so that he may retain counsel. The clerk’s record,

however, reflects appellant was found indigent at the trial court level and was represented at trial

by appointed counsel, Thelma S. Clardy. Pursuant to section 107.016 of the Texas Family Code,

an attorney appointed to represent a parent in a termination suit brought by CPS continues to

serve as attorney for the parent on appeal until the earliest of (1) the date all appeals in relation to

any final order terminating parental rights are exhausted; or (2) the date the attorney is relieved

of his duties or replaced by another attorney upon a finding of good cause by the trial court. See

TEX. FAM. CODE ANN. § 107.016(2) (West Supp. 2013). The record here does not reflect Thelma
S. Clardy has been relieved of her duties or replaced by new counsel. Accordingly, it appears

Thelma S. Clardy remains as counsel for Father. Because an appeal from a decree of termination

is accelerated, we GRANT appellant Father’s extension motion to the extent we ORDER

Thelma S. Clardy to file the brief no later than January 28, 2014. See TEX. R. APP. P. 28.4(a)(1).

No further extensions will be granted absent exigent circumstances.

       We note the clerk’s record does not contain a copy of the “Binding Mediated Settlement

Agreement” incorporated into the decree of termination. Accordingly, we ORDER Dallas

County District Clerk Gary Fitzsimmons to file a supplemental clerk’s record containing a copy

of the agreement within five (5) days of this order. See TEX. R. APP. P. 34.5(c).

       We DIRECT the Clerk of the Court to send copies of this order (1) by electronic

transmission to Dallas County District Clerk Gary Fitzsimmons and Sylvia Ann Cantu, lead

counsel for CPS; (2) by facsimile transmission to Thelma S. Clardy at (972) 283-9898; and (3)

by regular mail to Father and Mother.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE